IN THE SUPREME COURT OF IOWA
                               No. 18–2039

          Submitted December 15, 2020—Filed March 5, 2021


RICHARD J. WERMERSKIRCHEN and
CAROL M. WERMERSKIRCHEN,

      Appellants,

vs.

CANADIAN NATIONAL RAILROAD,
a/k/a CN, a/k/a CN RAILWAY, CHICAGO,
CENTRAL & PACIFIC RAILROAD COMPANY,
a/k/a CCP, ILLINOIS CENTRAL RAILROAD
COMPANY, TIM DORSEY, and JOSH VOKEM,

      Appellees.


      On review from the Iowa Court of Appeals.



      Appeal from the Iowa District Court for Black Hawk County,

Linda M. Fangman, Judge.



      A railroad seeks further review of a court of appeals decision

reversing a grant of partial summary judgment in a case arising out of a

collision. DECISION OF COURT OF APPEALS AFFIRMED IN PART AND

VACATED IN PART; DISTRICT COURT JUDGMENT AFFIRMED.



      Mansfield, J., delivered the opinion of the court, in which Waterman,

McDonald, Oxley, and McDermott, JJ., joined. Appel, J., filed an opinion

concurring in part and dissenting in part. Christensen, C.J., took no part

in the consideration or decision of the case.
                                   2

      Jordan M. Talsma (argued), and John R. Walker, Jr., of Beecher,

Field, Walker, Morris, Hoffman & Johnson, P.C., Waterloo, for appellants.



      R. Todd Gaffney (argued) and Kellen B. Bubach of Finley Law Firm,

P.C., Des Moines, for appellees.
                                     3

MANSFIELD, Justice.

      This case involves a collision between a freight train and a road

grader on a foggy Iowa winter morning.         It is jarring to watch the

locomotive’s video of the accident. Suddenly, about six seconds before the

crash, the road grader comes into sight approaching the tracks.         The

grader keeps moving forward continuously without stopping. The grader

then begins to cross the tracks.    About three seconds later, the train

strikes the front of the grader and continues for another half mile or so

before coming to stop.
      As a result of the collision, the driver of the grader was seriously

injured. He sued the railroad and the train crew alleging excessive speed,

failure to keep a proper lookout, failure to brake, and failure to sound the

horn properly.

      The district court granted summary judgment to the defendants on

all but the horn claims. It determined that federal law preempted the

excessive speed claims since the train was in compliance with the

applicable federal speed regulation. It also reasoned that the lookout and

braking claims were either preempted as related to the excessive speed

claims, or barred by lack of causation. In the court’s view, even immediate

braking at the earliest time when the grader became visible would not have

prevented the serious collision that resulted. Two months later, a jury

returned verdicts for the defendants on the horn claims. The plaintiffs

appealed.

      Following transfer, the court of appeals affirmed the defense verdict

on the horn claims but reversed the summary judgment for the defendants

on the other claims and directed a second trial. We granted further review
and now reinstate the district court’s grant of summary judgment.
                                          4

       I. Facts and Procedural History.

       On the morning of January 28, 2013, in rural Black Hawk County,

freezing rain was falling, and the fog was heavy. A 113-car freight train

operated by Chicago, Central & Pacific Railroad Company (CCP) was

traveling westbound on the tracks at approximately forty-seven miles per

hour.1 Under federal regulations, the speed limit on that stretch of track

was sixty miles per hour.

       Meanwhile, Richard Wermerskirchen, a county employee, was

operating a forty-foot-long John Deere 772G road grader to “scarify,” or
rough up, the gravel surfaces to improve traction for drivers. At around

9:30 a.m., Wermerskirchen’s grader was heading northbound on Nesbit

Road at about fifteen miles per hour as it approached the railroad crossing.

The crossing was visibly marked with crossbucks and a yield sign, and

there was also a yellow advance warning sign 700 feet from the

intersection. Wermerskirchen was familiar with the intersection. He had

crossed it approximately 100 times before, including two prior times that

morning.

       Visibility was poor, but Wermerskirchen claims that he listened for

a horn and heard none. From prior experience, Wermerskirchen could

normally hear the horn from approximately one mile away.

       Wermerskirchen elevated the plow and scarifier and proceeded

across the tracks at approximately eight to twelve miles per hour. The

video on the lead locomotive shows the grader pulling onto the tracks

directly in front of the train. On the video, the grader becomes visible

approximately six seconds before the collision and enters the crossing

       1CCP is part of the Illinois Central Railroad, which in turn is a subsidiary of

Canadian National Railway. The plaintiffs sued all of these entities as well as Timothy
Dorsey and Joshua Yokem, who were respectively the engineer and the conductor on duty
that day. Hereafter we will refer to all the defendants collectively as “CCP.”
                                                5

approximately three seconds before the collision.                        Engineer Timothy

Dorsey and conductor Joshua Yokem, anticipating an immediate collision,

dove to the ground without activating the emergency brake.                                   The

locomotive struck the grader and continued another half mile before

coming to a stop.2

        The crash struck the front part of the grader and ejected

Wermerskirchen out the grader’s back window. He landed on the grass

with a piece of metal lying across his legs.                   Dorsey and Yokem came

running back, but Yokem was unable to lift the metal bar. Eventually
emergency medical technicians were able to free Wermerskirchen.                               He

suffered serious injuries, including a broken pelvis, a broken left ankle,

five broken ribs, and a cracked sternum.

        The event recorder on the lead locomotive showed that the bell was

operating continuously up until the collision and that the horn had been

sounded repeatedly.           This was consistent with the recollection of both

Dorsey and Yokem.3

        On December 18, 2014, Wermerskirchen and his spouse sued CCP

in the Black Hawk County District Court.4 As amended, their petition

alleged negligence in the following respects: (1) operating the train at an

excessive speed under the circumstances, (2) failing to maintain a proper

lookout, (3) failing to apply the brakes in a proper manner, and (4) failing

to sound an audible warning sufficiently in advance of the crossing.

        On July 20, 2017, CCP moved for summary judgment on all claims.

They maintained that the train complied with the federal speed limit and

        2The   brake was applied approximately ten seconds after the collision.
        3They   had also turned on the headlight and ditch lights.
        4The  claim of Wermerskirchen’s spouse was for loss of consortium and was
derivative of his claim. For the sake of simplicity, we shall refer to the plaintiffs collectively
as “Wermerskirchen.”
                                     6

that federal law preempted Wemerskirchen’s excessive speed claims. They

also urged that the lookout and braking claims were related to speed and

thus preempted or alternatively failed as a matter of law on causation.

CCP argued that even Wemerskirchen’s expert conceded that keeping a

proper lookout and initiating braking immediately on seeing the grader

would not have prevented the collision. Regarding the horn claims, CCP

maintained that there was no issue of fact that its crew sounded the horn

in accordance with federal regulations and that the horn was working

properly.
      Wermerskirchen resisted CCP’s motion.       Among other things, he

argued that federal law did not have preemptive force because claims

involving essentially local or individual safety hazards, such as the

weather conditions on January 28, 2013, were not preempted. He also

argued there were issues of fact as to whether the horn was operating

properly and in compliance with federal regulations.

      On September 15, 2018, the district court entered a ruling granting

CCP’s motion in part and denying it in part. The court found that weather

conditions did not provide a basis for avoiding federal preemption and

therefore the excessive speed claims were expressly preempted. The court

also found that the lookout and braking claims were barred. To the extent

Wermerskirchen was arguing that the train’s speed left the crew with

insufficient time to react before striking the grader, such a claim directly

related to the speed of the train and was therefore preempted. To the

extent Wermerskirchen was arguing that the crew could have and should

have braked at the first moment when the grader would have been visible,

that claim flunked a causation test.      On that point, the undisputed
evidence showed that any action would have been too late by then to

prevent a violent collision. The district court denied summary judgment
                                        7

on the horn claims on the ground there were fact questions as to how and

when the horn was sounded.

      The horn-related claims proceeded to a jury trial beginning

October 30. On November 7, the jury returned a verdict for CCP.

      Wermerskirchen filed a notice to appeal on November 27. He argued

that the district court had erred in granting summary judgment on the

excessive speed, lookout, and braking claims. He also challenged certain

evidentiary rulings and the giving of certain jury instructions by the

district court. We transferred his appeal to the court of appeals.
      On February 19, 2020, the court of appeals issued an opinion

affirming in part and reversing in part the judgment entered after

summary judgment and trial proceedings.          That court concluded that

partial summary judgment should not have been granted. In the court of

appeals’ view, preemption did not apply and there were issues of fact on

causation. However, the court of appeals affirmed the jury verdict on the

horn claims, determining that there had been no error in the evidentiary

rulings or in the giving of jury instructions.

      CCP filed an application for further review, which we granted.

      II. Standard of Review.

      “On further review, we have the discretion to review all or some of

the issues raised on appeal or in the application for further review.” State

v. Roby, ___ N.W.2d ___, ___ (Iowa 2020) (quoting State v. Clay,

824 N.W.2d 488, 494 (Iowa 2012)). We choose to review only the ruling

granting summary judgment on the excessive speed, lookout, and braking

claims. We let the court of appeals decision stand as our final decision on

the trial of the horn-related issues.
                                             8

       We review the grant of summary judgment for correction of errors at

law. Susie v. Fam. Health Care of Siouxland, P.L.C., 942 N.W.2d 333, 336

(Iowa 2020). As we said in Susie v. Family Health Care of Siouxland, P.L.C.,

       The burden is on the moving party to demonstrate the
       nonexistence of a material fact question. However, the
       nonmoving party may not rely on mere allegations in the
       pleadings but must set forth specific facts showing a genuine
       issue for trial. If the nonmoving party cannot generate a prima
       facie case in the summary judgment record, the moving party
       is entitled to judgment as a matter of law.
942 N.W.2d at 336–37 (citations omitted).5

       III. Legal Analysis.

       A. The FRSA Preempts the Excessive Speed Claims. The Federal

Railroad Safety Act (FRSA) governs railroad safety and has an express

preemption clause. Title 49 U.S.C. § 20106, part of FRSA, provides,

             (a) National uniformity of regulation.—(1) Laws,
       regulations, and orders related to railroad safety and laws,
       regulations, and orders related to railroad security shall be
       nationally uniform to the extent practicable.

              (2) A State may adopt or continue in force a law,
       regulation, or order related to railroad safety or security until
       the Secretary of Transportation (with respect to railroad safety
       matters), or the Secretary of Homeland Security (with respect
       to railroad security matters), prescribes a regulation or issues
       an order covering the subject matter of the State requirement.
       A State may adopt or continue in force an additional or more
       stringent law, regulation, or order related to railroad safety or
       security when the law, regulation, or order--

              (A) is necessary to eliminate or reduce an essentially
       local safety or security hazard;

              (B) is not incompatible with a law, regulation, or order
       of the United States Government; and


       5The    facts will be viewed in the light most favorable to the nonmoving party.
Fam. Health Care, 942 N.W.2d at 337. Therefore, the proof must be presented in a
manner that leaves no room for the fact finder to speculate about who the negligent
culprit is. Id. Thus, affirming that cases rooted in speculation do not constitute a genuine
issue of fact. Id.
                                      9
            (C) does not unreasonably burden interstate commerce.

            (b) Clarification regarding State law causes of
      action.—(1) Nothing in this section shall be construed to
      preempt an action under State law seeking damages for
      personal injury, death, or property damage alleging that a
      party--

             (A) has failed to comply with the Federal standard of
      care established by a regulation or order issued by the
      Secretary of Transportation (with respect to railroad safety
      matters), or the Secretary of Homeland Security (with respect
      to railroad security matters), covering the subject matter as
      provided in subsection (a) of this section;

            (B) has failed to comply with its own plan, rule, or
      standard that it created pursuant to a regulation or order
      issued by either of the Secretaries; or

            (C) has failed to comply with a State law, regulation, or
      order that is not incompatible with subsection (a)(2).

      Thus, the FRSA establishes a policy of nationally uniform railroad

safety regulation and prohibits states from having different safety laws

when a federal regulation or order covers the same subject matter.

49 U.S.C. § 20106(a)(1). However, it allows states to have more stringent

legal requirements when “necessary to eliminate or reduce an essentially

local safety or security hazard,” so long as those requirements are not

incompatible with federal law and do not unreasonably burden interstate

commerce. Id. § 20106(a)(2)(A). The FRSA also preserves state causes of
action for such violations of state law. Id. § 20106(b)(1)(C).

      In 1993, the United States Supreme Court addressed the scope of

FRSA preemption in a case involving a fatal truck–train collision. CSX

Transp., Inc. v. Easterwood, 507 U.S. 658, 661, 113 S. Ct. 1732, 1736

(1993). The driver’s widow argued that the railroad had been negligent

under Georgia law for failing to maintain adequate warning devices at the

crossing and for operating the train at an excessive speed. Id. at 661,
113 S. Ct. at 1736. After finding that the grade crossing claim was not
                                     10

preempted, the Court turned to the excessive speed claim. Id. at 673,

113 S. Ct. at 1742. The Court noted, “Federal regulations issued by the

Secretary pursuant to FRSA and codified at 49 CFR § 213.9(a) (1992) set

maximum allowable operating speeds for all freight and passenger trains

for each class of track on which they travel.” Id. The Court continued,

             On their face, the provisions of § 213.9(a) address only
      the maximum speeds at which trains are permitted to travel
      given the nature of the track on which they operate.
      Nevertheless, related safety regulations adopted by the
      Secretary reveal that the limits were adopted only after the
      hazards posed by track conditions were taken into account.
      Understood in the context of the overall structure of the
      regulations, the speed limits must be read as not only
      establishing a ceiling, but also precluding additional state
      regulation of the sort that respondent seeks to impose on
      petitioner.
Id. at 674, 113 S. Ct. at 1742. The Court added that federal regulations,

“focus on providing appropriate warnings [at crossings] given variations in

train speed.” Id., 113 S. Ct. at 1743. The Court went on: “Read against

this background, § 213.9(a) should be understood as covering the subject

matter of train speed with respect to track conditions, including the

conditions posed by grade crossings.” Id. at 675, 113 S. Ct. at 1743.

      The Court specifically rejected the widow’s argument that the

conditions at a particular crossing amounted to an “essentially local safety
hazard,” thus permitting a different state-law negligence standard for train

speed than the federal speed limit. Id.; see also 49 U.S.C. § 20106(a)(2)(A).

As the Court explained,

      The state law on which respondent relies is concerned with
      local hazards only in the sense that its application turns on
      the facts of each case. The common law of negligence provides
      a general rule to address all hazards caused by lack of due
      care, not just those owing to unique local conditions.
Id. However, after suggesting that the law of negligence could never avoid

preemption in an excessive speed case, the Court dropped a footnote:
                                     11
             Petitioner is prepared to concede that the pre-emption
      of respondent’s excessive speed claim does not bar suit for
      breach of related tort law duties, such as the duty to slow or
      stop a train to avoid a specific, individual hazard. As
      respondent’s complaint alleges only that petitioner’s train was
      traveling too quickly given the “time and place,” this case does
      not present, and we do not address, the question of FRSA’s
      pre-emptive effect on such related claims.
Id. n.15 (citations omitted).

      To some extent, the jurisprudence of Easterwood has become the

jurisprudence of footnote 15. What is “a specific, individual hazard”? Can

weather conditions be considered “a specific, individual hazard”?        And

even if they are, what does that mean for preemption purposes?           The

Supreme Court didn’t say that claims alleging excessive speed under state

negligence law given the existence of a “specific, individual hazard”

wouldn’t be preempted, just that it wasn’t deciding the issue.

      One of the more comprehensive discussions of footnote 15 appears

in Seyler v. Burlington Northern Santa Fe Corp., 102 F. Supp. 2d 1226

(D. Kan. 2000). The case was brought by a passenger injured in a train

derailment attributable to water overflowing the tracks. Id. at 1230–31.

One of the passenger’s claims was based on excessive speed. Id. at 1234.

The passenger alleged that the train should have been proceeding more

slowly given weather conditions and known flash floods in the area. Id. at
1235–36. The district court first surveyed the caselaw since Easterwood

and noted, “Generally, courts which have considered this issue have ruled

that a ‘specific individual hazard’ must be a discrete and truly local hazard

such as a child standing on the railway.” Id. at 1236. The court then

disagreed that heavy rainfall combined with a flash flood warning could be

considered “a ‘specific, individual hazard’ within the meaning of

footnote 15 of Easterwood.” Id. at 1237. Inclement weather is a common
event and typically covers a broader geographical area than a particular
                                    12

bridge or crossing; the Secretary of Transportation can take it into account

when prescribing uniform national standards; and allowing state law to

dictate a different, indeterminate speed limit in light of inclement weather

would undermine the ability of the Secretary to prescribe uniform speed

limits. Id. at 1236–38. The court went on to conclude that even if flash

flood warnings could be considered a “specific, individual hazard” within

the meaning of the Supreme Court’s footnote 15, they would not amount

to “an essentially local safety hazard” under the FRSA’s own terminology

and would still not be preempted. Id. at 1238.
      Likewise, in Cox v. Norfolk & Western Railway, 998 F. Supp. 679,

685 (S.D.W. Va. 1998), the court reasoned that “specific, individual

hazard” referred to something like a motorist stranded on the crossing,

rather than weather conditions. The court elaborated,

             Furthermore, to claim that weather conditions were a
      specific, individual hazard as spoken of in Easterwood, would
      pave the way for infinite state negligence lawsuits involving
      train accidents occurring in less than perfect weather. Such
      a holding would act directly contrary to Congress’ intent that
      laws, regulations and orders related to railroad safety be
      nationally uniform to the extent possible. 49 U.S.C. § 20106
      (1997). Such a holding would also mean that the Secretary
      only took into account perfect weather conditions when the
      Secretary prescribed maximum speed limits.
Id.

      The United States Court of Appeals for the Eighth Circuit has also

held that weather conditions do not trump FRSA preemption. In Grade v.

BNSF Railway, an automobile collided with a flatbed railcar that had been

parked in a railroad crossing during a night when there was an ice storm

and reduced visibility. 676 F.3d 680, 682 (8th Cir. 2012). The injured

driver argued that his warning claims were not preempted, even though
the railroad had complied with federal standards, because “a local

condition existed at the B Street crossing, specifically, heavy fog and ice,
                                     13

making it necessary for extra warnings to be in place.” Id. at 686. The

Eighth Circuit disagreed and found preemption:

       In implementing the national regulations, the Secretary of
       Transportation was surely aware that fog would exist along
       railroad tracks on many occasions and that ice storms would
       occur. These conditions are not uniquely local in character
       and could be adequately addressed at the national level.
       Thus, the local-condition savings clause does not apply, and
       the district court was correct in determining that Grade’s
       inadequacy-of-warning claims were preempted by the FRSA.
Id. at 687.

       One case takes a different view.           See Bakhuyzen v. Nat’l Rail

Passenger Corp., 20 F. Supp. 2d 1113 (W.D. Mich. 1996). In that truck–

train collision case, the court found that allegations the train should have

slowed due to known dangers associated with the crossing were deemed

preempted, but allegations that the train should have slowed because of

weather were not. Id. at 1118. The court noted that weather conditions

“are not static” and “are not capable of being adequately encompassed

within uniform national standards.” Id.    “Maximum train speeds, like

automobile speed limits, do not remove from the driver the obligation to

exercise due care when and if the circumstances such as poor visibility

due to snow make operation at the maximum speed careless.” Id.

       This reasoning, we believe, is open to question. Most courts disagree
with   Bakhuyzen.       See    Carter     v.     Nat’l   Ry.   Passenger   Corp.,

63 F. Supp. 3d 1118, 1154 (N.D. Cal. 2014) (“[C]ourts have found that in

general,      adverse   weather      conditions          do     not   constitute

a specific, individual hazard under Easterwood.”); Sec. First Bank v.

Burlington N. & Santa Fe Ry., 213 F. Supp. 2d 1087, 1091–92

(D. Neb. 2002) (holding that limited visibility due to snow or blowing snow
was not a specific, individual hazard and listing other district courts with

the exception of Bakhuyzen that have rejected such claims); Seronde v.
                                         14

BNSF Ry., 2015 WL 1516534 at *2 (Ariz. Ct. App. April 2, 2015) (“Courts

generally have held that ordinary visibility restrictions and adverse

weather do not constitute ‘specific, individual hazards’ that may create an

exception to preemption.”).         One can readily conceive of a national

standard regarding train speed that would require weather-based

adjustments,    just    as   the    existing   standard     requires     track-based

adjustments. But the Secretary might have concluded that the costs of

such a standard do not justify the benefits because slowing down an entire

train is, pace Bakhuyzen, different from slowing down a single automobile.
      The   words      “specific,   individual”   and     “essentially    local”   are

ambiguous, although the layering of language suggests a narrow

interpretation. Not only must the hazard be “specific,” it must also be

“individual.”   Not only must the hazard be “local,” it must also be

“essentially local.” Some courts have focused on how likely the condition

is to occur and in how many locations it is likely to occur. See Hesling v.

CSX Transp., Inc., 396 F.3d 632, 640 (5th Cir. 2005) (finding that

construction in the vicinity of a crossing does not exempt an excessive

speed claim from preemption and stating, “A condition that can be or is

present at many, or most sites cannot be a specific, individual

hazard”);Wooten v. CSX R.R., 842 N.E.2d 603, 609–10 (Ohio Ct. App. 2005)

(holding that obstructive vegetation at a crossing was not a local safety

hazard that foreclosed preemption of an excessive speed claim and stating,

“Although this particular field of corn allegedly obstructed Wooten’s view

of the railroad tracks as she approached the crossing, corn fields can and

do exist beside many crossings in Ohio”).

      An especially thorough discussion appears in a decision of the
Wisconsin Supreme Court. See Partenfelder v. Rohde, 850 N.W.2d 896

(Wis. 2014). The case “stem[med] from a tragic collision between a train
                                     15

and a minivan during a Memorial Day parade.” Id. at 899. Local police

notified the railroad in advance of potential hazards on the tracks near the

parade. Id. Nonetheless, a vehicle became stuck on the tracks and was

struck by a train. Id.   In their lawsuit, the plaintiffs alleged that the

railroad should have slowed their trains in response to the parade traffic,

arguing that this was “a specific, individual hazard that removed the

claims from the ambit of preemption.” Id. at 906. After undertaking its

own legal survey, the Wisconsin Supreme Court observed that courts

“generally have interpreted the exception narrowly.” Id. The court opined
that a specific, individual hazard “(1) is a unique, particular danger rather

than a ‘generally dangerous condition’; (2) poses a danger of an imminent

collision; and (3) ‘cannot be addressed by a uniform, national standard.’ ”
Id. at 907 (footnote omitted) (quoting Anderson v. Wis. Cent. Transp. Corp.,

327 F. Supp. 2d 969, 978 (E.D. Wis. 2004)). Otherwise stated, “a specific,

individual hazard is something that is unique and could not have been

taken into account by the Secretary when promulgating uniform, national

standards.”   Id.; see also Myers v. Mo. Pac. R.R., 52 P.3d 1014, 1028

(Okla. 2002) (“[A] specific, individual hazard refers to a unique occurrence

which could lead to a specific and imminent collision.”).

      The court concluded that the parade was not such a specific,

individual hazard. Partenfelder, 850 N.W.2d at 911. As it put it,

             For example, if the Elm Grove Police Department had
      called Soo Line and said that there was a van stuck on the
      tracks several miles ahead of the train, the van would have
      been a specific, individual hazard that could have caused an
      accident to be imminent as the train approached. The same
      is not true for traffic congestion. Even as a train approaches
      a crowded crossing, there is no imminent danger of a collision
      if motorists and pedestrians are following the law. Thus, even
      if an “event” can constitute a specific, individual hazard in
      some circumstances, neither the parade in this case nor its
      resultant traffic was such an event.
                                    16
Id. at 908. The court cited to practical concerns that trains would have to

slow down to an uncertain extent due to possible state tort liability

whenever they received a warning about traffic congestion. Id. at 910–11.

      We find these authorities persuasive, and in any event we are bound

by the relevant text of the FRSA and the controlling Supreme Court

decision in Easterwood. Common weather conditions like fog cannot be a

basis for setting aside the national train speed limits established by the

Secretary of Transportation. They appear too frequently and over too wide

a geographic area to be considered “essentially local” or “specific [and]
individual.”   See 49 U.S.C. § 20106(a)(2)(A); Easterwood, 507 U.S. at

675 n.15, 113 S. Ct. at 1743 n.15. If weather conditions were an exception

to preemption that opened the door to each state’s tort law, the exception

would come close to swallowing the rule. Congress’s mandate that “[l]aws,

regulations, and orders related to railroad safety and laws, regulations,

and orders related to railroad security shall be nationally uniform to the

extent practicable” would be undermined.         49 U.S.C. § 20106(a)(1).

Weather conditions are the kind of thing that the Secretary could have

taken into account in the federal train speed regulations if the Secretary

wished to do so.       See Grade, 676 F.3d at 687; cf. Iowa Code

§ 321.285(1) (2013) (stating that “no person shall drive any vehicle upon a

highway at a speed greater than will permit the person to bring it to a stop

within the assured clear distance ahead, such driver having the right to

assume, however, that all persons using said highway will observe the

law”). Fog is not unique, it isn’t an imminent danger, and it isn’t the kind

of thing that could not be addressed in a national standard.            See

Partenfelder, 850 N.W.2d at 907.
      Easterwood also emphasizes that the Secretary of Transportation

has made a policy decision to require appropriate warnings to drivers at
                                      17

crossings rather than train speed changes. See 507 U.S. at 674, 113 S. Ct.

at 1742–43 (“Because the conduct of the automobile driver is the major

variable in grade crossing accidents, and because trains offer far fewer

opportunities for regulatory control, the safety regulations established by

the Secretary concentrate on providing clear and accurate warnings of the

approach of oncoming trains to drivers.”).

      Accordingly, we find that Wermerskirchen’s excessive speed claims

are preempted by federal law, given 49 U.S.C. § 20106 and the undisputed

evidence that the train was operating in compliance with federal speed
limits.

      A careful reading of the court of appeals decision indicates that the

court did not reverse the district court on Wermerskirchen’s claim that the

train was traveling at an excessive speed given the weather. The court of

appeals said, “[W]e don’t decide the dense fog, standing alone, was a

‘specific individual hazard’ as that phrase was used in Easterwood.”

Instead, the court gave the following rationale for its ruling:

             The district court should have denied summary
      judgment on Wermerskirchen’s claims the crew failed to
      maintain a proper lookout and failed to slow or stop the train.
      The question whether the grader presented an imminent risk
      of collision, once the train crew was able to perceive it, is a
      question of fact for a jury.

      We now turn to the lookout and braking claims.

      B. Summary Judgment Was Properly Granted on the Lookout

and Braking Claims Based on Lack of Causation. We agree with the

court of appeals that a vehicle visibly entering a crossing is both a “specific,

individual” hazard and an “essentially local” hazard.           As that court

colorfully explained, if the rule were otherwise, “as long as the train was
traveling within applicable federal speed limits, Dorsey and Yokem could
                                     18

have been wearing blindfolds or had their backs turned without being

responsible under a state law negligence action.”

      Thus, for example, in Partenfelder v. Rohde, the Wisconsin Supreme

Court remanded for consideration of “the train crew’s response once it saw

[plaintiff’s] van.” 850 N.W.2d at 911. That claim was not preempted. Id.

Another court very recently concurred in this view: “[A] claim of failure to

slacken speed based on the unwavering approach by a vehicle at a railroad

crossing is not preempted.” Campbell v. Union Pac. Ry., ___ S.W.3d ___,

___ (Mo. Ct. App. 2020); see also Hesling, 396 F.3d at 640 (explaining that
the specific, individual hazard “relates to the avoidance of a specific

collision” (quoting Armstrong v. Atchison, Topeka & Santa Fe Ry., 844
F. Supp. 1152, 1153 (W.D. Tex. 1994)));Williams v. Norfolk S. Corp.,

322 F. Supp. 3d 896, 902 (N.D. Ind. 2018) (“[A]ny claim that the train was

traveling at an excessive speed is preempted, except Williams’ negligence

claim based on Norfolk’s duty to stop or slow the train in response to

the specific, individual hazard posed by the presence of Williams and his

friends.”); Stouffer v. Union Pac. R.R., 530 S.W.3d 782, 792 (Tex. App. 2017)

(“The classic examples of a specific, individual hazard are a child standing

on the tracks or a motorist standing on the tracks.”).

      So the FRSA does not preempt Wermerskirchen’s claims that the

train crew didn’t timely spot him once he could have been seen and that

they didn’t timely brake the train. The district court, however, granted

summary judgment here based on causation. It reasoned,

      By the time that Defendants could have taken any of those
      actions, the train and the road grader were already in too close
      of proximity to each other for those attempts to make any
      difference in the result. This conclusion is reached by both
      Plaintiff and Defendant experts. The train was simply moving
      too fast, and the visibility was too poor.
                                           19

       We believe the summary judgment record supports that ruling.

Wermerskirchen’s expert stated in his report: “Giv[en] the speed and

limitations of visibility, even maintaining a proper lookout would not

provide the crew with sufficient time to perceive the risk, react, and initiate

braking to avoid the collision.” CCP’s expert concurred:

       Even an instantaneous reaction by the crew when the grader
       failed to yield as required and went past the crossbuck onto
       and stopped on the crossing would have yielded no
       measurable change in the train’s arrival time at the point of
       impact.

The undisputed evidence showed that a full brake application at six

seconds before impact—when the grader first could have been seen—

would not have avoided the collision and would have reduced the speed of

the train from only forty-seven miles per hour to forty-six miles per hour.

       Wermerskirchen advances two arguments on appeal.                        First, he

questions the stopping-distance calculations offered by CCP’s expert.

Second, Wermerskirchen contends that if the train crew had commenced

braking and if he had noticed that the train was slowing down, he might

have sped up and been able to get across the tracks.6 Both of these are

only arguments, however.              Wermerskirchen did not offer different

calculations from his own expert or an affidavit that he might have made
a different split-second decision to try to beat the train, let alone proof that

this would have been possible. From the video, it seems highly implausible

that there could have been a different outcome once Wermerskirchen

decided to enter the crossing, given the speed with which the train was

traveling.    Wermerskirchen’s hypotheses are not enough to generate a

genuine issue of material fact.          See Iowa R. Civ. P. 1.981(5) (“When a

       6Wermerskirchen    testified that once he saw a collision was imminent, he stopped
the grader on the tracks so that the cab in which he was riding would not directly receive
the impact.
                                      20

motion for summary judgment is made and supported as provided in this

rule, . . . the response, by affidavits or as otherwise provided in this rule,

must set forth specific facts showing that there is a genuine issue for

trial.”).

        Insisting otherwise, Wermerskirchen analogizes this case to Dresser

v. Union Pacific Railroad, 809 N.W.2d 713 (Neb. 2011). The analogy does

not hold up. Dresser involved a collision at a crossing between a train and

an automobile. Id. at 715. Unlike in the present case, though, it happened

in the middle of a clear day. Id. at 716. The Nebraska Supreme Court
agreed it was undisputed that the train could not have been stopped in

time once it became clear the vehicle was pulling onto the tracks. Id. at

721. However, the court found an issue of fact as to whether slowing the

train could have given the driver of the vehicle enough time to back off the

tracks and avoid he collision. Id. at 721–22. The court specifically noted

that the record,

        is silent on what effect activation of the emergency brake
        would have had on the speed of the train. It is thus impossible
        to conclude on this record that the train’s speed could not
        have been reduced had the engineer pulled the emergency
        brake immediately after the vehicle left the stop sign.
Id. at 721. No such gap exists in the present record. There is unrebutted
testimony that activating the brake would have slowed the train’s speed

by only one mile per hour.

        “Tortious conduct must be a factual cause of harm for liability to be

imposed. Conduct is a factual cause of harm when the harm would not

have occurred absent the conduct.” Restatement (Third) of Torts: Phys. &

Emot. Harm § 26, at 346 (Am. L. Inst. 2010). Wermerskirchen has failed

to raise an issue of fact that a better lookout or earlier application of the
brakes would have avoided his serious injuries.
                                     21

      “Factual cause” used to be called (with no less clarity) “cause in fact.”

See, e.g., Berte v. Bode, 692 N.W.2d 368, 372 (Iowa 2005). Regardless, the

absence of such a causal connection has sustained summary judgment in

a number of train-crossing collision cases. For example, in Rasmusen v.

White, a federal district court found that a train crew breached a duty to

apply the brakes when it became apparent that the plaintiff’s car was not

going to stop before entering a crossing, but the court nonetheless granted

summary judgment to the defendants.             970 F. Supp. 2d 807, 825

(N.D. Ill. 2013). The court explained,

      [T]here is simply no evidence that had the train crew
      attempted to stop the train at the point when it became their
      duty to do so that the collision could have been avoided. In
      situations where the evidence indicates that the train crew
      could not have prevented the accident after realizing that a
      vehicle is not going to yield to the train, summary judgment is
      warranted. Thus, based on the record before the Court, the
      train crew’s breach of that duty of care cannot be the
      proximate cause of the accident. Summary judgment must
      thus be granted as to those negligence claims based on the
      train crew’s failure to brake or to keep an appropriate lookout.
Id.

      Likewise, in Pratt v. National Railroad Passenger Corp., a federal

appellate court affirmed summary judgment on a failure-to-brake claim on

causation grounds. 709 F. App’x 33, 35 (2d Cir. 2017). The court agreed
with the manner in which the district court had sifted through the record:

            Absent expert testimony to the contrary, the district
      court did not err in adopting the defense expert’s computation
      of the effect of such braking, which indicated that three
      seconds of braking would have slowed the train by two miles
      per hour and would have resulted in the train reaching the
      decedent’s position at the intersection mere hundredths of a
      second later than it did. That sliver of time falls far short of
      the one second that the decedent would have needed to escape
      harm’s way, regardless of whether he was continuing at his
      normal walking pace or diving out of the train’s path
      immediately before impact. We find no error in the district
                                           22
       court’s conclusion that a reasonable juror could not find that
       this difference would have been enough to avoid the collision.
Id.

       In Illinois Central Gulf Railroad v. Travis, the Mississippi Supreme

Court held that the railroad should have been granted judgment

notwithstanding        the    verdict     in    a   train-pickup       collision    case.

106 So. 3d 320, 323 (Miss. 2012) (en banc). On the failure-to-brake claim,

the court noted that

       even if the emergency brakes had been applied at the whistle
       sign, which was 960 feet from the crossing, the train would
       have reached the crossing only one half second later than if
       the brakes had not been applied, which certainly would not
       have prevented, or even lessened, the accident.
Id. at 331 (footnote omitted).

       Again, the undisputed record evidence indicates that the promptest

possible crew response could have slowed the train’s speed when it

reached the crossing by at most one mile per hour. Doing the math, this

would have delayed the train’s arrival at the crossing by no more than

about a tenth of a second.7

       We reiterate that courts should decide causation as a matter of law

“only in exceptional cases.”            Crow v. Simpson, 871 N.W.2d 98, 105
(Iowa 2015).     This is an exceptional case.           The district court properly

granted summary judgment on the lookout and braking claims based on

lack of causation.



       7We   will assume the grader became visible when it was 500 feet away. This is
consistent with plaintiff’s expert report as to the visibility that day. It also means the
grader would have become visible seven seconds before the collision, which the video
generally supports (although six seconds might be closer). If braking could have slowed
the train during that time from forty-seven miles per hour to forty-six miles per hour, the
difference in transit time to reach the grader would have been less than one-tenth of a
second. (At 47 miles per hour, the train would have taken 7.25 seconds to cover 500 feet.
At an average speed of 46.5 miles per hour, the train would have taken 7.33 seconds to
cover 500 feet.)
                                    23

      IV. Conclusion.

      For the foregoing reasons, we affirm the decision of the court of

appeals on the trial issues, vacate the decision of the court of appeals on

the partial summary judgment ruling, and affirm the judgment of the

district court.

      DECISION OF COURT OF APPEALS AFFIRMED IN PART AND

VACATED IN PART; DISTRICT COURT JUDGMENT AFFIRMED.

      Waterman, McDonald, Oxley, and McDermott, JJ., join this opinion.

Appel, J., files an opinion concurring in part and dissenting in part.
Christensen, C.J., takes no part.
                                      24

                         #18–2039, Wermerskirchen v. Canadian Nat’l R.R.

APPEL, Justice (concurring in part and dissenting in part).

      Tragic accidents at railroad crossings have long appeared before the

courts. This case raises several interesting issues arising in light of the

passage of the Federal Railroad Safety Act of 1970 (FRSA). Pub. L. No. 91–

458, 84 Stat. 971 (1970) (originally codified at 45 U.S.C. §§ 421–441

(1976), now codified as amended in scattered sections of 49 U.S.C.

§§ 20101–21311).

      For the reason expressed below, I conclude that the plaintiff’s
excessive speed claim based upon existing conditions (dense fog) is not

preempted by the FRSA.        This view is powered by the FRSA’s safety

purpose and by the presumption that state law is not preempted,

particularly in areas of the historic police powers of the states. Neither of

these concepts appears in the majority’s analysis.

      I concur, however, in the majority’s view that the defendant was

entitled to summary judgment on the plaintiff’s claims based upon

improper lookout and failure to brake. On the unusual record developed

in this case, plaintiff’s failed to raise a triable issue on causation on these

theories.

      I. Factual and Procedural Background.

      On January 28, 2013, Richard Wermerskirchen was operating a

thirty-eight-foot road grader in Black Hawk County. Wermerskirchen was

roughing up ice on county roads. He approached a railroad crossing with

his vehicle. The crossing had passive signage but no controlled gating.

Fog had settled into the area, severely limiting visibility.

      According to Wermerskirchen, after looking to see if there was an
approaching train and hearing no horn or other warnings, he slowly rolled

his grader forward to cross the tracks. When the front of the grader was
                                         25

over the first rail of the track, Wermerskirchen says a train operated by

the defendant suddenly emerged from the fog and was traveling toward

him at what Wermerskirchen called “a substantial rate of speed.”

According to Wermerskirchen, the train that was not there a second before,

appeared “out of the fog like black death.” Wermerskirchen decided to

stop the grader rather than attempt to proceed through the intersection,

fearing that if he attempted to proceeded or accelerate through the

intersection, the cab of his vehicle, and his person, would be put in the

direct path of the oncoming locomotive.
      A collision occurred. Wermerskirchen was thrown from his grader

and landed on the grass with a chunk of metal on his legs. After the

accident, one of the train crew members approached him.          The crew

member asked Wermerskirchen questions about the location. According

to Wermerskirchen, the crew member “wasn’t sure where we were at” and

“[h]e was confused as to our location.” Wermerskirchen suffered serious

injuries as a result of the collision.

      Wermerskirchen and his spouse brought an action against the

defendants.     In their petition, as amended, they alleged that the

defendants were negligent for (1) operating the train at an excessive speed

under the circumstances, (2) failing to maintain a proper lookout, (3)

failing to apply brakes in a proper manner, and (4) failing to sound an

audible warning sufficiently in advance of the crossing. After the parties

retained experts and engaged in discovery, the defendant moved for

summary judgment on all claims.

      The defendant moved for summary judgment on the ground that the

plaintiffs’ claims were all preempted by regulations promulgated by the
Secretary of Transportation pursuant to the FRSA.       The district court

found that the excessive speed claim was preempted. The district court
                                     26

also granted summary judgment on plaintiff’s claims regarding failure to

maintain a proper lookout and failure to apply brakes in a timely manner,

either on preemption or on causation theories. The district court denied

summary judgment on the question of whether the horn was operating

properly or in compliance with applicable federal regulations. After trial,

a jury returned a verdict in favor of the defendants on the horn claim.

      Plaintiffs appealed. The court of appeals did not directly address the

excessive speed under the conditions claim, but the court impliedly

rejected it by concluding that the plaintiffs’ claims of improper lookout and
failure to brake were not preempted.        Further, the court of appeals

determined that the plaintiffs were not entitled to summary judgment on

the improper lookout and failure to brake theories based upon lack of

causation. The court of appeals rejected plaintiffs’ claim of various errors

in connection with the trial on the horn claim.

      II. Legal Framework for Applying Federal Preemption of
Traditional State Tort Law.

      The United States Supreme Court has recognized that under the

Supremacy Clause, state law may be preempted by federal law under three

theories. Congress may expressly preempt state law. See, e.g., English v.

Gen. Elec. Co., 496 U.S. 72, 78–79, 110 S. Ct. 2270, 2275 (1990).
Preemption may also be implied through the theories of conflict

preemption and field preemption. Conflict preemption arises when a state

law “actually conflicts” with federal law. See, e.g., id. at 79, 110 S. Ct. at

2275. Field preemption occurs where the regulation is so pervasive that

Congress must have intended to displace state law by occupying the entire

field of potential regulation. See, e.g., Cipollone v. Liggett Grp. Inc., 505
U.S. 504, 516, 112 S. Ct. 2608, 2617 (1992); Griffioen v. Cedar Rapids &
                                    27

Iowa City Ry., 914 N.W.2d 273, 291 (Iowa 2018) (Appel, J., dissenting);

Freeman v. Grain Processing Corp., 848 N.W.2d 58, 75 (Iowa 2014).

      But federal preemption of state law raises serious problems of

federalism.   As a result, it has “long been settled” that a preemption

analysis begins with the presumption that federal statutes do not preempt

state law. Bond v. United States, 572 U.S. 844, 858, 134 S. Ct. 2077, 2088

(2014); State v. CSX Transp., Inc., 154 N.E.3d 327, 331 (Ohio Ct. App.

2020).

      Not only is there a presumption against preemption of state law, the
standard for overcoming the presumption is quite high in some contexts.

Specifically, in Rice v. Santa Fe Elevator Corp., the Supreme Court declared

that preemption analysis begins “with the assumption that the historic

police powers of the States [are] not to be superseded by the Federal Act

unless that was the clear and manifest purpose of Congress.” 331 U.S.
218, 230, 67 S. Ct. 1146, 1152 (1947). A traditional exercise of the state’s

“police powers” is “to protect the health and safety of their citizens.”

Medtronic, Inc. v. Lohr, 518 U.S. 470, 475, 116 S. Ct. 2240, 2245 (1996).

Against this caselaw, it is not surprising that the Supreme Court has

declared that “when the text of a pre-emption clause is susceptible of more

than one plausible reading, courts ordinarily ‘accept the reading that

disfavors pre-emption.’ ” Altria Grp., Inc. v. Good, 555 U.S. 70, 77, 129
S. Ct. 538, 543 (2008) (quoting Bates v. Dow Agrosciences, LLC, 544 U.S.
431, 449, 125 S. Ct. 1788, 1801 (2005)).

      In addition, the Supreme Court has emphasized the importance of

the statutory purpose in evaluating preemption claims. “[T]he purpose of

Congress is the ultimate touchstone’ in every pre-emption case.” Wyeth v.
Levine, 555 U.S. 555, 565, 129 S. Ct. 1187, 1194 (2009) (quoting

Medtronic, 518 U.S. at 485, 116 S. Ct. at 2250).
                                     28

      So the clear thrust of the United States Supreme Court preemption

cases is to disfavor preemption of historic state police power and require a

“clear and manifest” intent before preemption occurs, to construe any

ambiguities against preemption, and to consider the purpose of the statute

as a touchstone in the application of these very demanding preemption

standards.

      III. The Purpose of the Federal Railroad Safety Act: “Promote
Safety in Every Area of Railroad Operations.”

      The FRSA was originally enacted in 1970. Pub. L. No. 91–458, 84

Stat. 971. Congress enacted the FRSA to “promote safety in every area of

railroad operations and reduce railroad-related accidents and incidents.”

49 U.S.C. § 20101 (2018). Any interpretation of the provisions of the FRSA

must be conducted against the backdrop of the declared Congressional

purpose of promoting railroad safety “in every area” of railroad operations.

An interpretation of the FRSA that does not promote railroad safety is, at

a minimum, suspect.

      In order to promote safety in every area of railroad operations, the

FRSA authorized the Secretary of Transportation to study and develop

solutions to problems posed by grade crossings. Pub. L. 91–458, § 204,

84 Stat. at 972 (originally codified at 45 U.S.C. § 433 (1976), now codified
as amended at 49 U.S.C. § 20134 (2018)). In addition, the FRSA gave the

Secretary broad powers to “prescribe, as necessary, appropriate rules,

regulations, orders, and standards for all areas of railroad safety.” Id. §

202(a), 84 Stat. at 971 (originally codified at 45 U.S.C. § 431(a) (1976), now

codified as amended at 49 U.S.C. § 20103 (2018)). The FRSA contained

express preemption and saving clauses. Id. § 205, 84 Stat. at 972
(originally codified at 45 U.S.C. § 434 (1976), now codified as amended at

49 U.S.C. § 20106 (2018)).
                                    29

      The states were permitted to maintain local law related to railroad

safety “until such time as the Secretary has adopted a rule, regulation,

order, or standard covering the subject matter of such State requirement.”
Id.   The phrase “covering the subject matter” makes it clear that

preemption is not to be implied or to arise from field preemption.

      Further, under the FRSA, states were expressly permitted to

maintain more stringent safety requirements when “necessary to eliminate

or reduce” local safety hazards if those standards were “not incompatible

with a law” and not unduly burdensome on interstate commerce. Id.
      The Secretary, acting through the Federal Railroad Administration,

promulgated regulations entitled “Track Safety Standards.”        49 C.F.R.

§ 213 (2012).   The Track Safety Standards regulations set “minimum

safety requirements for railroad track that is part of the general railroad

system of transportation.” Id. § 213.1(a). The Track Safety Standards

regulations caution that “[i]n general, the requirements prescribed in this

part apply to specific track conditions existing in isolation.” Id.   As a

result, “a combination of track conditions, none of which individually

amounts to a deviation from the requirements in this part, may require

remedial action to provide for safe operations over that track.” Id.

      The Track Safety Standards regulations includes a section entitled

“Classes of track: operating speed limits.” Id. § 213.9.    This section

provides graduated speed limits based on track classification. Id. The

track classifications in turn are based on physical characteristics of the

track. See id. at §§ 213.51–.143. The Track Safety Standards regulations

provide for penalties for violations but no remedy for a person who is

injured as a result of violation of the maximum speed limits. See id. at
213.15.
                                     30
     IV. The Ambiguous Case of CSX Transportation, Inc. v.
Easterwood: To What Extent is Traditional State Power Preempted by
Trace Standard Regulation.

      A. Introduction. The United States Supreme Court considered a

case involving the provisions of the FRSA in CSX Transportation, Inc. v.

Easterwood.      507 U.S. 658, 661, 113 S. Ct. 1732, 1736 (1993).         In

Easterwood, a driver of a truck was killed when a train collided with his

vehicle at a railroad crossing. Id.   In Easterwood, the deceased’s

representatives claimed that the railroad breached its common law duty

to operate its train at a moderate and safe rate of speed. Id. The railroad
countered that the state common law claim was preempted by the federal

speed limitations in the Track Safety Standards regulations under 49

C.F.R. section 213.9 (1992). Easterwood, 507 U.S. at 665, 673, 113 S. Ct.

at 1738, 1742.

      B. Majority opinion. The Easterwood Court determined that the

question of whether federal regulations preempted state law should be

determined not by whether the regulations merely “touch upon” or “relate

to” the subject matter of state law. Id. at 664, 113 S. Ct. at 1738. Instead,

the Easterwood Court emphasized that the statutory term “ ‘covering’ is a

more restrictive term which indicates that pre-emption will lie only if the

federal regulations substantially subsume the subject matter of the

relevant state law.” Id.

      In turning to the question of whether the plaintiff’s excessive speed

claim was preempted by the Track Safety Standards regulations, the

Easterwood Court recognized that “[o]n their face”, the regulations address

“only the maximum speeds at which trains are permitted to travel given

the nature of the track on which they operate.” Id. at 674, 113 S. Ct. at
1742. Further, the Easterwood Court recognized that the regulations were

adopted “only after the hazards posed by track conditions were taken into
                                           31

account.” Id. Thus, the Easterwood Court recognized that the nature of

the Secretary’s inquiry was track conditions and that the maximum speeds

were determined based on the nature of the track.

       Based on this language, one would have thought that the Track

Safety Standards regulations, which dealt only with the subject of

maximum speeds arising in the context of track conditions, would not lead

to broad preemption of state common law claims not addressing track

conditions. By analogy, a state speed limit of sixty-five miles per hour on

a highway does not mean that a motorist does not breach a common law
duty of care by driving sixty-four miles per hour on a highway when

weather conditions make traveling at that speed unreasonable.

       But the Easterwood Court declared that the speed limits in the

Track Safety Standards regulations “must be read as not only establishing

a ceiling, but also precluding additional state regulation of the sort that

respondent seeks to impose.” Id.8 The Easterwood majority noted that

the Secretary had promulgated regulations related to warnings of the

approach of oncoming trains to drivers. Id. at 674, 113 S. Ct. at 1742–43.

But then, the Easterwood Court declared that the applicable regulation

should be understood as “covering the subject matter of train speed with

respect to track conditions, including the conditions posed by grade

crossings.” Id. at 675, 113 S. Ct. at 1743. This sentence appears to limit

the scope of preemption to claims arising from the nature of grade



       8TheSupreme Court in Easterwood did not describe the nature of the plaintiff’s
state common law claim. The district court in the case stated that,
       The plaintiff alleges that CSXT was negligent in failing to install gate arms
       at the . . . crossing, in operating the train at an unsafe speed, and in
       allowing vegetation to grow along the side of the track thus preventing
       Easterwood from seeing the train.
Easterwood v. CSX Transp., Inc., 742 F. Supp. 676, 678 (N.D. Ga. 1990).
                                     32

crossings, which, apparently, are “covered” by a regulation relating to

“track conditions.”

      The Easterwood Court next turned to the saving clause of the

statute. Id. The Easterwood Court rejected the application of the savings

clause in the case, noting that the common law of negligence was “a

general rule [addressing] all hazards caused by lack of due care, not just

those owing to unique local conditions.” Id.

      What precisely was meant by “a general rule addressing all hazards”

was not clear.   And to the extent the Supreme Court was relying on
“unique” local conditions, it erred. The legislative history shows that the

railroads attempted to limit the savings clause to “uniquely” local

conditions, but Congress refused to do so, instead adopting the language

“ ‘essentially’ local safety hazard.” See Union Pac. R.R. v. Cal. Pub. Utils.

Comm’n, 346 F.3d 851, 859 (9th Cir. 2003).

      Then, at the end of the opinion, the Easterwood majority drops

footnote 15. Easterwood, 507 U.S. at 675 n.15, 113 S. Ct. at 1743 n.15.

In the footnote, the Easterwood Court noted:

             Petitioner is prepared to concede that the pre-emption
      of respondent’s excessive speed claim does not bar suit for
      breach of related tort law duties, such as the duty to slow or
      stop a train to avoid a specific, individual hazard. As
      respondent’s complaint alleges only that petitioner’s train was
      traveling too quickly given the “time and place,” this case does
      not present, and we do not address, the question of FRSA’s
      pre-emptive effect on such related claims.
Id. (citations omitted). The footnote passage does not indicate whether a

claim “such as” the failure to slow or stop might not be preempted because

it was not “covered” by the Secretary’s regulations or was within the scope

of the exclusion of preemption reserved for “essentially local safety
hazards.”   The Easterwood Court uses the term “such as” to describe

nonpreempted claims, thereby implying that claims other than those
                                      33

involving “a specific, individual hazard” may be pursued, but the Court

provides no elaboration. The phrase “specific, individual hazard” in the

footnote is not found in the FRSA or in the Track Safety Standards

regulations.

         The bottom line in the Easterwood majority is that the Track Safety

Standards regulations preempt “general” negligence claims “of the sort”

presented but not related tort duties “such as” the duty to slow or stop as

a result of an “individual, specific hazard.” And, it is important to point

out that the plaintiff’s claim in Easterwood did not involve limited visibility
due to dense fog or other climate conditions. Whether claims of negligence

based upon the assertion that a train was traveling too fast in light of lack

of visibility due to climate conditions is thus an open question after

Easterwood.

         C. Justice Thomas’ Dissenting Opinion. Justice Thomas, joined

by Justice Souter, filed a concurrence in part and dissent in part. Id. at

676, 113 S. Ct. at 1744 (Thomas, J., concurring in part and dissenting in

part).     Justice Thomas noted that the Secretary’s regulations only

addressed the nature of the track upon which the trains operated and, as

a result, the Secretary has not even considered crossing safety. Id.

According to Justice Thomas, the Secretary’s regulations should be

understood as “covering the subject matter of train speed with respect to

track conditions.” Id. at 678, 113 S. Ct. at 1745.       Justice Thomas

emphasized that “[t]o read the Secretary’s existing maximum speed

regulation     as   encompassing   safety   concerns    unrelated   to   track

characteristics, however, negates Congress’ desire that state law be

accorded ‘considerable solicitude.’ ” Id. at 679, 113 S. Ct. at 1745.
         D. Tension and Uncertainty. The Easterwood majority opinion is

not a model of clarity. It uses language of limitation in places, and yet it
                                      34

appears to extend preemption beyond the express terms of the Track

Safety Standards regulations.      For instance, although the Easterwood

majority demands that in order for preemption to occur, a regulation must

be “covering” the “subject matter,” the majority provides no guidance as to

determining the level of generality in what “subject matter” of a regulation

means for preemption purposes.         But preemption, apparently, clearly

extends beyond the express terms of the regulation to extinguish some,

but clearly not all, state tort law claims.

      In my view, Justice Thomas has the stronger position. The subject
of speed related to track design was clearly covered by the Track Safety

Standards regulations, but it seems doubtful that the speed regulations

related to track design preempts all other speed regulations.

      Nonetheless, in deciding this case, we are bound by federal law as

declared by the United States Supreme Court. We cannot decline to follow

Supreme Court precedent in the interpretation of federal law because we

think it is wrong. Yet, the United States Supreme Court in Easterwood

opened the door to the claims made by the Wermerskirchen’s in this case

through footnote 15 and other language in the opinion. The question is

whether we can, in this case, permit the plaintiff’s claims to proceed in

light of the Supreme Court’s ambiguous decision in Easterwood.

      In my view, there is room to maneuver here. For instance, footnote

15 does not expressly endorse state regulation of speeds beyond that

established in the Secretary’s regulations, but it clearly provides a

limitation of the scope of the holding in Easterwood.     In order to gain

perspective on the question of whether footnote 15 or any other limiting

language has any vitality and, if so, when it applies, I look to lower court
decisions since Easterwood to provide perspective and to inform my

judgment on the issues.
                                      35
     V. Lower Court Case Law Related to FRSA Preemption Coverage
and the Essentially Local Hazard Saving Clauses.

      A. Introduction. There are two related but distinct lines of inquiry

in the preemption analysis under the FRSA. The first question is whether

the state common law tort claim is covered by the applicable federal

regulation.   In this analysis, we should generally construe federal

preemption narrowly and strive to give recognition to the traditional state

interests behind its tort system. Rice, 331 U.S. at 230, 67 S. Ct. at 1152.

      The second question is whether the state common law tort claims

falls within the exception for “essentially local hazards.” While preemption

is disfavored for traditional state law claims, there is authority for the

proposition that exceptions to preemption are to be narrowly construed.

      The post-Easterwood caselaw tends to merge the two concepts

together. In the analysis that follows, I tear them apart and give them

independent consideration. See Dresser v. Union Pac. R.R., 809 N.W.2d
713, 722–23 (Neb. 2011) (distinguishing between coverage of statute and

exception to statute for “essentially local safety or security hazard”

(quoting 49 U.S.C. § 20106(a)(2))).

      One further introductory point is worth making. The lower federal

courts largely ignore the safety purpose of the statute and the principles
of preemption.    The cumulative effect of ignoring the congressionally

expressed safety purpose and the Supreme Court’s preemption precedents

have made the lower courts more open to finding FSLA preemption than if

they would have been attentive to purpose and preemption precedents.

      B. Coverage of the Same Subject Matter Cases.            There are a

couple dozen cases since Easterwood grappling with the question of to

what extent local regulation of speed might be permitted in light of the
Secretary’s regulation of speed based on track design. Many of the cases
                                      36

involved claims that speeds of trains should have been reduced based

upon fixed design features or fixed features of the environment that are

present day after day.

      In cases involving fixed features related to train crossings, federal

courts have generally found the FRSA preempts local regulation.           For

example, in Herriman v. Conrail, Inc., the court found lighting conditions

at a railroad crossing to be a generalized feature that would require every

engineer to slow at the crossing rather than involving an individual hazard

requiring judgment by a specific engineer. 883 F. Supp. 303, 305, 307
(N.D. Ind. 1995). The problem in Herriman did not exist solely on the night

of the accident but was continuously present at the crossing. Id. at 307.

Similarly, in Armstrong v. Atchison, Topeka & Santa Fe Railway, the federal

district court found preemption of claims related to the grade of a “crossing

in a high vehicular traffic area which was not equipped with an automatic

gate with flashing light signals.” 844 F. Supp. 1152, 1152–53 (W.D. Tex.

1994). The alleged problems were general problems, present day in and

day out, that related to fixed conditions on the railroad’s right of way. Id.;

see also Alcorn v. Union Pac. R.R., 50 S.W.3d 226, 242 (Mo. 2001) (en banc)

(“[C]ases that involve warning devices, grade, angle, and proximity to

highways are all general conditions that are amenable to uniform, national

standards and are, therefore, preempted.”), overruled on other grounds by

Badahman v. Catering St. Louis, 395 S.W.3d 29 (Mo. 2013) (en banc). In

these cases, the Track Safety Standards regulations are stretched to

“cover” subject matter beyond the track itself and to include other physical

features associated with the track.

      Query whether the extension of coverage of the Track Safety
Standards regulations to include additional physical characteristics of the

railway is correct.    Is it “clear and manifest” that the Track Safety
                                        37

Standards regulations, based solely on engineering considerations arising

from the physical features of the track itself, should be interpreted to

“cover” other “subject matter” that includes non-track physical features

like the configuration of railroad crossings? See Rice, 331 U.S. at 230, 67

S. Ct. at 1152.

       But what about cases that involve fleeting or transient conditions or

causes that are not fixed and present on a daily basis? Here, there is some

variation even in the federal lower court case law. For example, a claim

arising from improperly parked tank cars has been held to not involve a
fixed feature of the track and the related right of way and therefore not

subject to federal preemption under the Track Safety Standards

regulations. See Mo. Pac. R.R. v. Lemon, 861 S.W.2d 501, 509–10, 514

(Tex. App. 1993). In my view, a fleeting or transient condition is not the

kind of condition regulated by the Track Safety Standards regulations.

       Another aggressive approach to preemption under the FRSA based

on the Track Safety Standards regulations may be found in O’Bannon v.

Union Pacific Railroad. 960 F. Supp. 1411 (W.D. Mo. 1997). O’Bannon

involved a railroad crossing collision where the plaintiff claimed negligence

based upon limited signage, poor angles, excessively steep grade, and the

presence of vegetation. Id. at 1415. The O’Bannon court found that the

Track Safety Standards regulations preempted the plaintiff’s claims. Id.

at 1421–23.    Among other things, the O’Bannon court suggested that

preemption would occur if the subject matter was capable of being

adequately encompassed within uniform national standards. Id. at 1422–

23.

       The notion that preemption occurs because the Secretary might
have   promulgated     a   regulation    covering   the   subject   matter   is

extraordinary. The statute expressly requires that a regulation actually
                                     38

cover the subject matter in order to preempt local law.            49 U.S.C.

§ 20106(a)(2) (“A State may adopt or continue in force a law, regulation, or

order related to railroad safety or security until the Secretary . . .

prescribes a regulation or issues an order covering the subject matter of

the State requirement.”). But under O’Bannon, there is no analysis of

whether a regulation actually “covers” the “subject matter” of state tort

law. Instead, the question under O’Bannon is whether the Secretary could

have hypothetically decided to promulgate a uniform regulation of the

subject matter. O’Bannon, 960 F. Supp. at 1423; see also Bowman v.
Norfolk S. Ry., 832 F. Supp. 1014, 1018 (D.S.C. 1993).              But that

proposition is too broad. The question is not whether the Secretary could

promulgate a rule but whether the rule, which was actually promulgated,

“covers” the “subject matter” of the local law—a much narrower

proposition.   I therefore do not rely on O’Bannon and its progeny in

analyzing the preemption issues in this case.

      C. Essentially Local Hazard Exception Cases. A number of cases

deal with the “essentially local hazard” exception to FRSA preemption.

Some courts that apply preemption to FRSA claims emphasize that in

order to qualify for the exemption, the event or incident must be “unique.”

See, e.g., Grade v. BNSF Ry., 676 F.3d 680, 686 (8th Cir. 2012)

(“[C]onditions are not uniquely local in character . . . .”); Cox v. Norfolk &

W. Ry., 998 F. Supp. 679, 683 (S.D.W. Va. 1998) (citing need for “unique

local conditions” (quoting Easterwood, 507 U.S. at 675, 113 S. Ct. at

1743)).   There is a passing reference in Easterwood to “unique local

conditions.” 507 U.S. at 675, 113 S. Ct. at 1743.

      But the “unique” approach is wrong. As was noted in Union Pacific
Railroad v. California Public Utilities Commission, the railroads lobbied

Congress to limit the preemption exception to “uniquely” local hazards,
                                    39

but Congress declined. 346 F.3d at 859. Instead, Congress enacted an

exception for what is “essentially local safety hazards.” Id. According to

the Union Pacific court, the substitution of the term “essentially” for

“uniquely” implied that the condition need not be unique in order to be

local. Id. The Union Pacific court stated that the term “essentially local

safety hazard” was one that ordinarily should be dealt with at the local

level. Id. at 860. The Union Pacific court repeated the erroneous principle

that local law might be preempted if it might have been addressed in a

nationwide regulation. Id.
      VI. FRSA Preemption Cases Involving Climate Conditions.

      There are only a handful of cases dealing with the question of

whether state law claims that a train’s speed was excessive due to existing

weather conditions are preempted.

      A. Bakhuyzen v. National Rail Passenger Corp. Bakhuyzen v.

National Rail Passenger Corp. involved a case where a driver of a propane

truck was struck by an Amtrak train. 20 F. Supp. 2d 1113, 1115 (W.D.

Mich. 1996). The plaintiff alleged that the train was traveling too fast for

conditions. Id. The plaintiff’s expert identified as “specific, individual

conditions” including the limited visibility due to “snowy weather

conditions.” Id. at 1117.

      The Bakhuyzen court held that the plaintiff’s claim was not

preempted by the FRSA. Id. at 1118. The Bakhuyzen court contrasted

the case with Herriman, which involved a claim based on the fixed feature

of lighting at a railroad crossing. Id. (citing Herriman, 883 F. Supp. at

307). In contrast to “dangerous crossing allegations” where the claim is

made that the crossing is dangerous, day in and day out, the Bakhuyzen
court noted that “weather conditions are not static” and thus the case was

distinguished from the dangerous crossing cases. Id. at 1117–18.
                                    40

      B. Cox v. Norfolk and Western Railway. In Cox, the district court

considered FRSA preemption in light of climate related claims. 998
F. Supp. at 687. Specifically, the Cox court rejected a claim that snow

covered tracks were “a specific, individual hazard.” Id. at 684–85. The

Cox court further found claims that the defendant failed to slacken speed

due to weather conditions at the time of the accident also failed. Id. at

686–88.

      In Cox, it was undisputed that the train was traveling at a speed of

approximately thirty miles per hour immediately prior to the accident and
that the maximum speed authorized under the Track Safety Standards

regulations was forty miles per hour. Id. at 684. The plaintiff claimed that

he had “presented a question as to whether the speed of the train which

struck Mr. Cox was appropriate given the existing weather conditions.” Id.

      In considering whether the claim was within the “specific, individual

hazard” exception to FRSA preemption, the Cox court first addressed the

plaintiff’s pleading. Id. at 685. The Cox court noted that as pled, the

plaintiff framed the issue as “whether the train’s speed was appropriate”

and not “whether the defendant was negligent in failing to slow down or

stop to avoid a specific, individual hazard.” Id. at 684–85. The Cox court

was impliedly holding that the excessive speed under the conditions claim

was “covered” by the Track Safety Standards regulations and that in order

to avoid federal preemption, the plaintiff’s claim must be within the

specific, individual hazard exception.

      The Cox court then turned to the specific, individual hazard

exception. Id. at 685. Citing O’Bannon, the Cox court held that weather

conditions do not amount to a specific, individual hazard. Id. (citing
O’Bannon, 960 F. Supp. at 1420–21). The Cox court emphasized, however,

that the plaintiff admitted that it was not snowing at the time of the
                                     41

accident and that there was good visibility. Id. Thus, the “weather [was]

not discrete and truly local to this locality of West Virginia. In fact, this

type of weather often exists during winter months all across West Virginia

and most of the country.” Id.

      According to the Cox court, the “weather [was] not an aberration

which the Secretary could not have practically considered when

determining train speed limits under the FRSA, and weather conditions

such as these are capable of being adequately encompassed within

uniform, national standards.” Id.
      Finally, the Cox court cited public policy concerns. Id. The Cox

court noted that if weather conditions could give rise to excessive speed

claims, it “would pave the way for infinite state negligence lawsuits

involving train accidents occurring in less than perfect weather.” Id.

      The Cox analysis on the specific, individual hazard exception

question is problematic.    With respect to the essentially local hazard

exception, the Cox court ignores the actual statutory language of the

exception (“essentially local hazard”) in favor of the language in

Easterwood, footnote 15 (“specific, individual hazard”). Compare 49 U.S.C

§ 20106(a)(2)(A), with Easterwood, 507 U.S. at 675 n.15, 113 S. Ct. at 1473

n.15. On its face, the statutory language “essentially local hazard” is at

least arguably more expansive than the “specific, individual hazard”

language in footnote 15. Further, the Cox court ignores the “such as”

language in footnote 15. The “such as” language in footnote 15 clearly

shows that state tort law claims related to slowing or stopping arising out

of specific, individual hazards was merely an example of a claim that would

not be preempted. The Cox court turned the example into a requirement.
See Cox, 998 F. Supp. at 685. Finally, the Cox court emphasized that the

local condition must be “unique.” Id.   But as noted in Union Pacific
                                     42

Railroad, Congress rejected the requirement that a local hazard “uniquely”

pose a safety hazard but instead declared an exception for “essentially”

local safety hazards. 346 F.3d at 859.

      The Cox court also analyzed whether excessive speed claims based

on local weather conditions were “covered” by the Track Safety Standards

regulations. Cox, 998 F. Supp. at 686. The Cox court recognized that

there was authority on both sides of the issue. Id. The Cox court noted,

however, that at the time of the accident, it was not snowing, not foggy,

and there was good visibility. Id. at 687. To apply an exception where
there were no visibility issues would be a result that “would swallow the

federal regulations dealing with train speed” and be contrary to

congressional desire to have national uniform rules “to the extent

practicable.” Id.

      The determination by the Cox court that the regulation preempts

claims over local weather condition because the Secretary could have

promulgated a rule on the topic is not completely contrary to the

Bakhuyzen decision. As discussed above, nothing in Bakhuyzen limits the

power of the Secretary to engage in rulemaking related to climate

condition. But silence on the issue in the Secretary’s rules is insufficient

to “cover” the “subject matter” of excessive speed based upon climate

condition. Because climate condition is a concept that is fact based, and

not rule based, it might be very difficult to fashion a sensible national rule

of uniformity about a highly variable local condition.

      The Cox case further observes that because climate issues are a

frequent occurrence, a rule requiring trains to slow down based on

visibility conditions would be a burden on interstate commerce. Id. at 688.
Of course, truckers are subject to this kind of rule on Interstate highways.
                                    43

No one thinks that requiring reasonable speeds on the Interstate highways

is too much of a burden.

      Cox is not contrary to Bakhuyzen, but it is distinguished from it. In

any event, I regard Cox as flawed and unpersuasive.

      C. Seyler v. Burlington Northern Santa Fe Corp. Weather was

once again considered in Seyler v. Burlington Northern Santa Fe Corp. 102
F. Supp. 2d 1226 (D. Kan. 2000). In this case, the district court ruled that

heavy rainfall producing flash flooding was not a specific, individual

hazard under Easterwood footnote 15. Id. at 1237.
      The Seyler court concluded that the heavy rainfall and resulting

flash floods were preempted by the maximum speed provisions of the

Track Safety Standards regulations. Id. at 1237–38. The Seyler court

concluded that the majority of courts that have addressed the matter have

regarded excessive speed claims due to climate conditions as preempted.
Id. at 1236. The cited cases, however, rely upon the faulty assumption

that the Track Safety Standards regulations specifically covered the issue

of local weather conditions. The regulations did not. The Seyler court also

asserted that most cases determined that local climate conditions were not

specific, individual hazards under footnote 15 of Easterwood. Id. at 1236–

37. But the language of the exception is an “essentially local hazard,”

which seems like an excellent description of the dense fog that was present

at a railroad crossing in Black Hawk County on the morning of January

28, 2013.

      VII. Discussion of Merits of Claims.

      A. Excessive Speed In Light of Weather Conditions. The first

question on the merits is whether the defendants were entitled to summary
judgment on the first claim of excessive speed where there was intense fog
                                     44

in the area of a railroad crossing. This matter is not free from doubt in

light of the wiggles and wobbles of Easterwood.

      I begin by emphasizing the purpose of the FRSA to “promote safety

in every area of railroad operations and reduce railroad-related accidents

and incidents.” 49 U.S.C. § 20101 (2018). Astonishingly, this purpose

rarely surfaces and is never seriously discussed in the lower federal court

opinions dealing with FRSA preemption. It is generally ignored in favor of

conclusory opinions declaring FRSA preemption in ambiguous situations

where the purposes of the statute are not advanced.            These cases
essentially convert the “Federal Railroad Safety Act” into simply the

“Federal Railroad Act.”

      The purpose of a statute cannot override unambiguous statutory

provisions, of course, but it does play a role in powering the analysis of

difficult areas of statutory interpretation. Cipollone, 505 U.S. at 517, 112

S. Ct. at 2618 (stating that when Congress has spoken on the issue of

preemption, the analysis of structure and purpose is inappropriate); Gade

v. Nat’l Solid Waste Mgmt. Ass’n, 505 U.S. 88, 98, 112 S. Ct. 2374, 2383

(1992) (stating that regardless of the form of preemption, the “ultimate task

in any pre-emption case is to determine whether state regulation is

consistent with the structure and purpose of the statute as a whole”). So

a question to ask is whether a party’s position on preemption furthers the

statutory purpose of promoting safety and limiting accidents.

      It is hard to see how preemption of excessive speed claims based

upon climate condition promotes safety. The effect of preemption of an

excessive speed claim based on the limited visibility caused by dense fog

is that railroads are not required to slow down from maximum permitted
speeds regardless of weather conditions. It’s like saying there is nothing

wrong with a trucker barreling along the interstate at seventy-five miles
                                      45

per hour even if there is dramatically limited visibility. It is hard for me to

see how that promotes safety. As noted in Bakhuyzen, “[m]aximum train

speeds, like automobile speed limits, do not remove from the driver the

obligation to exercise due care when and if the circumstances such as poor

visibility due to snow make operation at the maximum speed careless.” 20
F. Supp. 2d at 1118.

      Aside from the issue that broad preemption of state tort law by the

FRSA frustrates the safety purpose of the statute, there is the strong

historical recognition of traditional historical police powers of the states in
considering whether a federal statute preempts local law. See Rice, 331
U.S. at 230, 67 S. Ct. at 1152. Some of the lower federal court cases

dealing with FRSA preemption are downright hostile to state tort law. Prior

to the enactment of the FRSA, when there was no federal preemption,

railroads were not ground to a halt by application of state tort law that

promotes safety. Indeed, state tort law was thought to be, on its own,

insufficient to promote the level of railroad safety that Congress desired.

But to use preemption as a tool to gut state tort law that advances safety

when the purpose of the statute is to promote safety in “all areas” when

the relevant federal regulation does not address the subject is

extraordinary. In other words, it is very difficult to understand how local

state tort law related to reasonable speeds under the facts and

circumstances is “covered” by the Track Safety Standards regulations

establishing maximum speeds based on track conditions.             By finding

preemption of the excessive speed claim, the majority has federalized state

tort law in a fashion that undermines the congressionally announced

safety goal of the statute.
      Contrary to some of the federal caselaw, there is no reason to believe

that the Secretary considered weather conditions when it promulgated a
                                    46

rule establishing maximum speeds based on track characteristics. None

of the cases provide any citation to anything suggesting the contrary.

      And the notion that the Secretary could promulgate a rule

preempting state law related to excessive speeds under adverse climate

conditions is beside the point. The FRSA expressly says that in order for

state regulation to be preempted, the “subject matter” of the state

regulation must be “covered” by the applicable federal regulation.

      I recognize, of course, that the ambiguities in Easterwood could be

(and have been) interpreted in a different fashion. But I would rather view
the ambiguities in Easterwood as an opportunity to make the law more

coherent and faithful to preemption precedents than to perpetuate and

extend what I regard as mistaken interpretations. As a result, for the

above reasons, I conclude that the excessive speed under the conditions

claimed in this case is not preempted by the maximum speeds of the Track

Safety Standards regulations promulgated by the Secretary pursuant to

the FRSA. If the Secretary wants to preempt excessive speed claims like

the one presented in this case, the Secretary may act by explicit regulation

covering the “subject matter.” But in light of the purpose of the statute

and the caution to be applied in invoking preemption, I conclude the Track

Safety Standards regulations deal with a different subject matter and

therefore do not preempt the excessive speed claim in this case.

      B. Improper Lookout and Braking Claims. With respect to the

improper lookout and braking claims, I agree with the majority that

summary judgment was appropriate on the unusual record developed in

this case.   Here, experts for both parties agreed that once the grader

became visible to the train operators, there was nothing the operators
could have done to avoid the accident. Of course, this conclusion, though
                                     47

eliminating the plaintiffs’ improper lookout and braking claims, would give

support to the excessive speed claim.

      VI. Conclusion.

      For the above reasons, I concur with the majority that the

defendants are entitled to summary judgment on the plaintiffs’ claims

based on improper lookout and failure to brake.         I dissent from the

dismissal of the plaintiffs’ claim that the defendants operated the train at

excessive speed given the local condition of reduced visibility at a railroad

crossing due to dense fog.